Citation Nr: 0824268	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-25 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for obstructive sleep 
apnea, for the period from February 16, 2004 through May 2, 
2005.

2.  Entitlement to a rating in excess of 30 percent for 
obstructive sleep apnea, for the period from May 3, 2005 
through August 22, 2005.

3.  Entitlement to a compensable rating for bilateral plantar 
fasciitis, from February 16, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June 1985 
to September 1985, and on active duty from January 1991 to 
July 1991, October 1997 to July 1998, April 2000 to September 
2000, February 2002 to February 2004 and July 2006 to July 
2007.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO), wherein the RO 
assigned zero percent disability ratings for the veteran's 
service-connected sleep apnea, previously diagnosed as 
narcolepsy and rated as 10 percent disabling, effective 
February 16, 2004, the day following his separation from a 
period of active duty.  

In April 2008, the veteran testified at travel board hearing 
before the undersigned.  A copy of the hearing transcript has 
been associated with the claims files.  During the hearing 
and by an April 2008 statement, the veteran's representative 
waived initial RO consideration of any evidence submitted 
during the hearing and after the case was appealed to the 
Board.  38 C.F.R. § 20.1304 (2007).  In addition, at the 
April 2008 Board hearing, the veteran expressly withdrew 
appeal on his claim of entitlement to a rating in excess of 
50 percent for obstructive sleep apnea, from August 23, 2008.  
Therefore, that issue is no longer before the Board.  38 
C.F.R. § 20.204 (2007).

The Board also took testimony on the issue of increased 
rating for plantar fasciitis.  In this regard, it is noted 
that such issue had been previously developed for appellate 
review, but that the veteran had withdrawn the issue from 
appellate consideration in a written communication received 
from him in December 2006.  See 38 C.F.R. § 20.204 (2007).  
Later, in August 2007, after completing another period of 
active service, the veteran requested an increased rating for 
plantar fasciitis, noting that this disorder had worsened 
during his last deployment.  In October 2007, it was noted 
that the veteran had withdrawn his appeal of this issue but 
want to file a [new] claim for increase.  The RO adjudicated 
the issue of increased rating for bilateral plantar fasciitis 
in a February 2008 rating decision.  In light of the 
withdrawal of the earlier appeal of this claim, this matter 
was not properly before the Board at the time of the April 
2008 hearing inasmuch as the issue of increased rating raised 
by the October 2007 claim had not been developed for 
appellate review.  The Board has construed the veteran's 
testimony at the time of the hearing as a timely filed notice 
of disagreement with the February 2008 RO decision.  The 
veteran is entitled to a statement of the case addressing 
this claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

The claim for increased rating for plantar fasciitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The veteran also maintains that he is entitled to an initial 
rating in excess of 10 percent for sleep apnea for the period 
of July 16, 1998 to February 16, 2002.  No timely notice of 
disagreement was filed from the rating decision of February 
2000 which granted the 10 percent rating.  However, from his 
testimony at the time of his hearing before the Board, it 
appears that he may be attempting to file a claim of clear 
and unmistakable error in the February 2000 rating decision.  
As this claim has not been adjudicated by the RO and not 
developed for appellate review, it is referred to the RO for 
appropriate action.  See Id.


FINDINGS OF FACT

1.  The competent evidence of record for the period from 
February 16, 2004 through May 2, 2005, reflects that the 
veteran's obstructive sleep apnea was not productive of 
persistent daytime hypersomnolence. 

2.  The competent evidence of record for the period from May 
3, 2005 through August 22, 2005, reflects that the veteran's 
obstructive sleep apnea did not require the use of a 
breathing assistance device such as a continuous airway 
pressure (CPAP) machine.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for obstructive 
sleep apnea, for the period from February 16, 2004 through 
May 2, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.97, Diagnostic Code 
6847 (2007).

2.  The criteria for a rating in excess of 30 percent for 
obstructive sleep apnea, for the period from May 3, 2005 
through August 22, 2005, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Dingess, supra; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, insufficiency in the timing or content 
of VCAA notice is harmless if the errors are not prejudicial 
to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 
(Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence must 
be submitted by the veteran in regards to his claim for 
increase, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence in her possession that pertains to the claim.  The 
letter also informed the veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
impairment, demonstrating the level of disability, and the 
effect that the symptoms has on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  In March 2006 and June 2006 letters, the 
veteran was also advised of the evidence needed to establish 
an effective date.  In addition, the June 2006 statement of 
the case, as well as the supplemental statements of the case 
dated in November 2006 and January 2007, included the rating 
criteria for evaluating the veteran's service-connected 
obstructive sleep apnea.  The case was last readjudicated in 
January 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, private medical records and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting statements 
addressing his symptoms and the impact of such on his 
functioning and employment.  He also described his 
limitations to VA examiners.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Obstructive Sleep Apnea

The veteran's obstructive sleep apnea has been rated under 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6847.  Diagnostic Code 
6847 provides ratings for sleep apnea syndromes (obstructive, 
central, and mixed).  Sleep apnea that is asymptomatic but 
with documented sleep disorder breathing is rated 
noncompensably (0 percent) disabling.  Sleep apnea that is 
persistent, with day-time hypersomnolence, is rated 30 
percent disabling.  Sleep apnea that requires the use of a 
breathing assistance device such as continuous airway 
pressure (CPAP) machine is rated 50 percent disabling.  Sleep 
apnea that manifests chronic respiratory failure with carbon 
dioxide retention or cor pulmonale, or; requires 
tracheostomy, is rated 100 percent disabling.  38 C.F.R. § 
4.97.

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his service-
connected obstructive sleep apnea warrants a compensable 
rating for the period from February 16, 2004 through May 2, 
2005, and a rating in excess of 30 percent for the period 
from May 3, 2005 through August 22, 2005.  In an April 2008 
hearing before the Board, the veteran testified that he was 
diagnosed with sleep apnea sometime in 1997, while in active 
service and in 2000 by a private physician.  The veteran 
stated that in May 2005, he reported to his private physician 
that he was having more problems sleeping and staying awake 
during the day.  He testified that at this time the physician 
ordered more tests but did not prescribe an oral device to 
assist in breathing.  He later reported that he was given a 
CPAP prior to October 2005 and, in fact, in May 2005.  The 
veteran also testified that after having problems with the 
CPAP, he began to use an oral dental device.

Service treatment records from the veteran's period of active 
duty from February 2002 to February 2004 reflect no findings 
of daytime hypersomnolence or similarly related daytime sleep 
problems.

In a June 2004 VA examination, the examiner reported that the 
veteran did not appear to have narcolepsy.  The veteran 
worked for the Omaha Police Department full time with no 
recent episodes of functional impairment.  He did not have 
narcolepsy at the time of the exam and did not receive 
treatment for such.  The examiner noted the veteran's daily 
activities did not interfere with any sleep issues.  Under 
the diagnosis the examiner listed that the veteran had 
documentation of symptoms consistent with obstructive sleep 
apnea and concluded there was no functional impairment 
secondary to sleep apnea symptoms and the veteran did not 
miss work due to those symptoms.

Private medical records from the veteran's treating physician 
reflect that the veteran reported daytime somnolence in May 
3, 2005 and the physician listed hypersomnolence under his 
impression.  Prior to this date, the private medical records 
are absent any findings of hypersomnolence or other related 
daytime sleep problems.  In August 23, 2005 the veteran's 
physician noted that the veteran was to begin using a CPAP.  
The veteran's physician also reported on this date that in a 
prior sleep study from August 4, 2005 no CPAP was applied.  
Finally, in September 2005, the private physician reported 
that as the veteran did not do well with the CPAP machine, he 
discontinued its use and began using an oral appliance that 
his wife had made, with which he felt better.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's obstructive sleep apnea is 
appropriately evaluated as 0 percent disabling for the period 
from February 16, 2004 through May 2, 2005, and as 30 percent 
disabling for the period from May 3, 2005 through August 22, 
2005.

During the period from February 16, 2004 through May 2, 2005, 
the competent medical evidence of record reflects no 
treatment for or findings of persistent daytime 
hypersomnolence or similar daytime sleep problems.  In fact, 
the June 2004 VA examination report noted the veteran was 
fully employed and did not have any functional impairment 
secondary to sleep apnea symptoms.  There is no evidence in 
the record of daytime sleep problems until May 3, 2005.  
While the Board acknowledges an October 2007 VA examination 
report stating that the veteran experienced hypersomnolence 
dating back to 1997 or 1998, this medical history is 
inconsistent with the objective findings of record.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, the 
veteran did not meet the applicable criteria for a 
compensable evaluation for obstructive sleep apnea from 
February 16, 2004 through May 2, 2005, seeing that his 
symptoms did not include persistent daytime hypersomnolence, 
as required for a compensable 30 percent rating under 
Diagnostic Code 6847.  See 38 C.F.R. § 4.97a.

In the same manner, the veteran's symptoms of obstructive 
sleep apnea, for the period from May 3, 2005 through August 
22, 2005, do not meet the 50 percent rating under Diagnostic 
Code 6847, as he did not require the use of a CPAP or 
breathing assistance device prior to August 23, 2005.  The 
Board acknowledges the veteran's testimony from the April 
2008 hearing that he used a CPAP as early as May 2005, 
however, the medical evidence of record fails to show any 
objective findings of the use of a CPAP or a similar 
breathing assistance device prior to August 23, 2005 to 
warrant a higher rating under Diagnostic Code 6487.  See 
38 C.F.R. § 4.97.  In fact, in the August 23, 2005 private 
medical report, the veteran's physician reported that the 
veteran was to begin using a CPAP at this time.  Therefore, 
the criteria for an increased rating in excess of 30 percent 
for the period from May 3, 2005 through August 22, 2005, have 
not been met.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).

ORDER

A compensable rating for obstructive sleep apnea, for the 
period from February 16, 2004 through May 2, 2005 is denied.

A rating in excess of 30 percent for obstructive sleep apnea, 
for the period from May 3, 2005 through August 22, 2005, is 
denied.


REMAND

Where an SOC has not been provided following the timely 
filing of a notice of disagreement, a remand, not a referral 
to the RO, is required by the Board. Manlincon v. West, 12 
Vet. App. 238 (1999).  As noted above, such action is 
warranted in this case.  

Accordingly, the case is remanded for the following action:

The RO should issue an SOC with respect to the 
claim for increased rating for plantar fasciitis.  
The appellant should be advised of the time period 
in which a substantive appeal must be filed in 
order to obtain appellate review of that issue.  

The claims file should be returned to the Board for 
further appellate consideration of this issue only 
if the appellant files a timely substantive appeal.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  VA will notify the appellant if further 
action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


